Case 2:18-cv-10232-CJC-JEM Document 153 Filed 02/24/21 Page 1 of 10 Page ID #:4251




 1

 2
                                                                         2/24/2021
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   SID AVERY AND ASSOCIATES, INC. ) Case No.: CV 18-10232-CJC(JEMx)
                                    )
     d/b/a MPTV IMAGES,             )
12
                                    )
13                                  )
               Plaintiff,           )
14                                  )
           v.                       ) MEMORANDUM OF DECISION
15                                  )
                                    )
     PIXELS.COM, LLC,               )           BENCH TRIAL
16
                                    )      SUBMITTED 11/5/2020
17                                  )
               Defendant.           )
18                                  )
                                    )
19                                  )
20

21   I. INTRODUCTION
22

23         This copyright case involves six photographs taken by photographer Sid Avery,
24   whose rights are owned by Plaintiff Sid Avery and Associates, Inc., d/b/a MPTV Images
25   (“MPTV”). During the 1950’s and 60’s, Sid Avery took iconic photographs of celebrities
26   including Frank Sinatra, the Rat Pack, Paul Newman, Nat King Cole, Marlon Brando,
27   and James Dean. MPTV contends that Defendant Pixels.com, LLC (“Pixels”) infringed
28   on its copyrights in Sid Avery’s photographs.

                                                -1-
Case 2:18-cv-10232-CJC-JEM Document 153 Filed 02/24/21 Page 2 of 10 Page ID #:4252




 1          In November 2020, the Court conducted a three-day bench trial. The parties
 2   thereafter submitted closing briefs. The Court issues its findings of fact and conclusions
 3   of law pursuant to Federal Rule of Civil Procedure 52(a) by this Memorandum of
 4   Decision. After carefully reviewing all the evidence, testimony, and arguments presented
 5   by the parties’ counsel, the Court concludes that while MPTV has valid copyrights in the
 6   images at issue, it has not shown that Pixels copied original elements from the
 7   copyrighted works through volitional conduct. Additionally, Pixels is protected from
 8   monetary liability by the DMCA safe harbor.
 9

10   II. FACTUAL BACKGROUND
11

12          There are six Sid Avery photographs at issue in this case: “Ocean’s Eleven,”
13   “Steve McQueen,” “James Dean,” “Frank Sinatra Turning,” “Frank Sinatra Smoking,”
14   and “Frank Sinatra Snapping.” Each were registered with the United States Copyright
15   Office in collections of unpublished images. “Ocean’s Eleven” was registered on
16   October 15, 1976 under registration number Ju 14776. (Exs. 10, 15.) “Steve McQueen”
17   and “James Dean” were registered on August 13, 1976 under registration number Ju
18   14671. (Exs. 11, 14.) “Frank Sinatra Turning” and “Frank Sinatra Snapping” were
19   registered on May 14, 2004 under registration number VAu 637-771. (Exs. 12, 16.)
20   “Frank Sinatra Smoking” was registered on July 21, 2014 under registration number VAu
21   1-179-990. (Exs. 13, 17.)
22

23          Pixels provides online marketplaces for artists or image rights holders
24   (“Contributors”) to sell their images. (Broihier Tr. vol. 3, 10:20௅24, 11:19௅22.)1
25   Contributors upload images onto Pixels’ website for customers to purchase as prints or
26   printed on various products including apparel, coffee mugs, tote bags, and pillows.
27
     1
28    Trial testimony is cited as “[Witness Name] Tr. vol. #, pg. #: line #.” The volume number reflects the
     day of the trial on which the witness testified.
                                                        -2-
Case 2:18-cv-10232-CJC-JEM Document 153 Filed 02/24/21 Page 3 of 10 Page ID #:4253




 1   Pixels has over 25 million images uploaded to its website and over 10,000 images are
 2   added daily. (Id. at 15:16௅20.) MPTV asserts that Pixels infringed on MPTV’s
 3   copyrights by offering the six photographs at issue for sale on its website. As a result,
 4   MPTV brought the instant action asserting claims of direct copyright infringement.
 5

 6   III. DIRECT COPYRIGHT INFRINGEMENT
 7

 8         To establish direct copyright infringement, MPTV must prove that (1) MPTV is
 9   the owner of valid copyrights, and (2) Pixels copied original elements from the alleged
10   copyrighted works. Ellison v. Robertson, 357 F.3d 1072, 1076 (9th Cir. 2004).
11

12         A.       Validity of MPTV’s Copyright Registrations
13

14         A copyright registration is “prima facie evidence of the validity of the copyright
15   and the facts stated in the certificate.” 17 U.S.C. § 410(c). To rebut the presumption of
16   validity, a defendant “must simply offer some evidence or proof to dispute or deny the
17   plaintiff’s prima facie case of infringement.” Ent. Rsch. Grp., Inc. v. Genesis Creative
18   Grp., Inc., 122 F.3d 1211, 1217 (9th Cir. 1997). A copyright registration is
19   unenforceable if (1) inaccurate information was included on the application “with
20   knowledge that it was inaccurate” and (2) “the inaccuracy of the information, if known,
21   would have caused the Register of Copyrights to refuse registration.” 17 U.S.C.
22   § 411(b)(1).
23

24         “When one registers a collection of works in a single copyright, it can be registered
25   either as a ‘published’ or an ‘unpublished’ collection.” United Fabrics Intern., Inc. v.
26   C&J Wear, Inc., 630 F.3d 1255, 1259 (9th Cir. 2011) (citing 37 C.F.R. § 202.3(b)(4)).
27   “The Copyright Office will not accept a group of published and unpublished works in a
28   single registration.” Gold Value Int’l Textile, Inc. v. Sanctuary Clothing, LLC, 925 F.3d

                                                  -3-
Case 2:18-cv-10232-CJC-JEM Document 153 Filed 02/24/21 Page 4 of 10 Page ID #:4254




 1   1140, 1145 (9th Cir. 2019) (citations omitted). Here, each of the images at issue were
 2   registered with the Copyright Office in unpublished collections.
 3

 4         Pixels argues that the “Ocean’s Eleven” copyright registration is invalid because a
 5   copy of the photograph was gifted to Sammy Davis, Jr. in the early 1960’s, rendering it
 6   published at the time of registration. (Dkt. 151 [Pixels Closing Brief, hereinafter “Pixels’
 7   Br.”] at 17; see Avery Tr. vol. 1, 73:1௅4.) Under the guidance applicable at the time
 8   “Ocean’s Eleven” was registered, “general publication” is defined as “the act of making
 9   one or more copies of a work available to the general public, without express or implied
10   restrictions as to future use, usually by means of a sale, an offering for sale, or a public
11   distribution.” Copyright Office, Compendium of Copyright Office Practices § 3.1.1.II
12   (1973). Examples of such publication include “sale of a single copy,” “leaving copies in
13   a public place for anyone to take,” or “indiscriminate gifts of copies.” Id. at § 3.1.1.III.
14   Because Pixels has not shown that the gift to Sammy Davis Jr. was “indiscriminate,” nor
15   has it shown that there were multiple “gifts of copies.” The Court finds that “Ocean’s
16   Eleven” was not published when it was registered with the Copyright Office.
17

18         Pixels also argues that the copyright registrations covering “Sinatra Turning,”
19   “Sinatra Snapping,” and “Sinatra Smoking” are invalid because other images in these
20   images’ collections were published prior to the collection’s registration. (Pixels’ Br. at
21   18௅19.) Pixels asserts that certain images included in these registrations were published
22   as album or CD covers and in a 2012 Frank Sinatra Photobook published by MPTV. (Id.)
23   However, Pixels has not shown that any of the images at issue were published nor,
24   perhaps more importantly, that MPTV knew that they were published at the time the
25   images were registered with the Copyright Office. Mr. Avery and Mr. Howick testified
26   that they were not aware that images at issue may have been published before the
27   copyright applications were filed. (See, e.g., Avery Tr. vol. 1, 95:9௅96:17, 107:2௅110:7;
28   Howick Tr. vol. 2, 97:24௅98:2, 100:21௅24.) At best, the inclusion of published images in

                                                   -4-
Case 2:18-cv-10232-CJC-JEM Document 153 Filed 02/24/21 Page 5 of 10 Page ID #:4255




 1   MPTV’s unpublished applications was done without the knowledge required to invalidate
 2   the registrations. See 17 U.S.C. § 411(b)(1)(a); see also Gold Value, 925 F.3d at
 3   1146௅47. Accordingly, MPTV owns valid copyrights in the images at issue.
 4

 5         B.      Copying of Original Elements
 6

 7         To prove direct copyright infringement, MPTV must also show that Pixels copied
 8   original elements from the copyrighted works through “volitional conduct.” See VHT,
 9   Inc. v. Zillow Grp., Inc., 918 F.3d 723, 731 (9th Cir. 2019). This volitional-conduct
10   requirement “stands for the unremarkable proposition that proximate causation
11   historically underlines copyright infringement liability no less than other torts.” Id.
12   (quoting Perfect 10, Inc. v. Giganews, Inc., 847 F.3d 657, 666 (9th Cir. 2017)). “[W]hile
13   most direct-infringement cases do not present this issue, it comes right to the fore when a
14   direct-infringement claim is lodged against a defendant who does nothing more than
15   operate an automated, user-controlled system. . . . Most of the time [the issue of volitional
16   conduct] will come down to who selects the copyrighted content: the defendant or its
17   customers.” Id. at 731௅32 (quotation marks omitted) (quoting Am. Broad. Cos., Inc. v.
18   Aereo, Inc., 537 U.S. 431, 454௅55 (2014) (Scalia, J., dissenting)). In other words, to
19   demonstrate volitional conduct, MPTV must provide “evidence showing [the alleged
20   infringer] exercised control (other than by general operation of [its website]); selected
21   any material for upload, download, transmission, or storage; or instigated any copying,
22   storage, or distribution” of its photos. Id. at 732 (quotation marks omitted) (quoting
23   Giganews, 847 F.3d at 670). MPTV has failed to make such a showing.
24

25         Pixels does not select the images to be uploaded to its websites, Contributors do.
26   (Broihier Tr. vol. 3, 10:25௅11:3.) Pixels does not direct what is bought, created, or sold.
27   (Id. at 90:17௅19.) Rather, Pixels controls only the code which facilitates transactions
28   between vendors, Contributors, and buyers, not what images are uploaded onto its

                                                  -5-
Case 2:18-cv-10232-CJC-JEM Document 153 Filed 02/24/21 Page 6 of 10 Page ID #:4256




 1   service. (Id. at 90:21௅91:3.) Pixels explicitly prohibits infringing content and has
 2   implemented a system to remove infringement and infringing Contributors as quickly as
 3   possible. (Id. at 23:8௅24:7.) Indeed, Pixels has promptly removed images that MPTV
 4   alleged to be infringing during this action. (Id. at 117:23௅119:2.)
 5

 6         In sum, MPTV has failed to show that Pixels caused the alleged infringement
 7   through its volitional conduct and its claims for direct copyright infringement must fail.
 8

 9   IV. AFFIRMATIVE DEFENSE – DMCA SAFE HARBOR
10

11         Pixels is also not liable for the monetary relief that MPTV seeks because of the
12   DMCA safe harbor, 17 U.S.C. § 512(c). To establish this DMCA affirmative defense,
13   Pixels must prove that it:
14

15
           (a) is a service provider of network communication services, online services
           or network access;
16         (b) adopted, reasonably implemented and informed users of a policy to
17
           terminate users who are repeat copyright infringers;
           (c) accommodated and did not interfere with standard technical measures
18         used to identify or protect copyrighted works;
19
           (d) designated an agent to receive notifications of claimed infringement, and
           made the agent’s name, phone number and email address available on its
20         website and to the Copyright Office;
21
           (e) is facing liability for copyright infringement based on information
           residing on the defendant’s systems or networks at the direction of users;
22         (f) lacked actual knowledge that the material or activity on the system or
23         network was infringing;
           (g) was either (1) not aware of facts or circumstances from which specific
24         infringing activity was apparent, or (2) upon obtaining knowledge or
25         awareness or upon receiving a valid notification of claimed infringement,
           acted expeditiously to remove or disable access to the material; and
26         (h) while having the right and ability to control the infringing activity, did
27         not receive a financial benefit directly attributable to the infringing activity.

28


                                                  -6-
Case 2:18-cv-10232-CJC-JEM Document 153 Filed 02/24/21 Page 7 of 10 Page ID #:4257




 1   9th Cir. Manual of Model Civ. Jury Instructions § 17.30; see also 17 U.S.C.
 2   § 512(c), (i).
 3

 4          The critical element in this case is whether Pixels, “while having the right
 5   and ability to control the infringing activity, did not receive a financial benefit
 6   directly attributable to the infringing activity.”2 The right or ability to control
 7   infringing activity requires “something more than the ability to remove or block
 8   access to materials posted on a service provider’s website.” UMG Recordings, Inc.
 9   v. Shelter Cap. Partners, LLC, 718 F.3d 1006, 1030 (9th Cir. 2013). That
10   “something more” exists where a service provider exerts “substantial influence on
11   the activities of users,” such as when the service provider is “actively involved in
12   the listing, bidding, sale and delivery of items offered for sale . . . or otherwise
13   controls vendor sales by previewing products prior to their listing, editing product
14   descriptions, or suggesting prices.” Id. (internal quotation marks omitted) (quoting
15   Viacom Int’l, Inc. v. YouTube, Inc., 676 F.3d 19, 38 n.13 (2d Cir. 2012)); see also
16   Hendrickson v. eBay, Inc., 165 F. Supp. 2d 1082, 1094 (C.D. Cal. 2001) (service
17   provider may be found to have “the right and ability to control” the sale of
18   infringing content if it was “actively involved in the listing, bidding, sale and
19   delivery of any item offered for sale on its website”); Corbis Corp. v. Amazon.com,
20   Inc., 351 F. Supp. 2d 1090, 1110 (W.D. Wash. 2004) (service provider may “have
21   the right or ability to control vendor sales” when it is “in possession of the products
22   sold by [its users]” or if it “preview[ed] the products prior to their listing, . . .
23   edit[ed] the product descriptions, . . . suggest[ed] prices, . . . or otherwise
24   involve[d] itself in the sale”).
25

26

27
     2
      Parties stipulated that Pixels satisfied elements (a)௅(b), and (d)௅(g). (Dkt. 125-1 [Pretrial Order] at
28   2௅3; see also Pixels Br. at 20.) Broihier’s uncontroverted testimony at trial establishes element (c). (See
     Broihier Tr. vol. 3, 22:19௅23:10.)
                                                         -7-
Case 2:18-cv-10232-CJC-JEM Document 153 Filed 02/24/21 Page 8 of 10 Page ID #:4258




 1         The testimonial evidence presented at trial establishes that Pixels did not
 2   exert substantial influence on its Contributors’ sales activities. While over 700,000
 3   Contributors have uploaded over 25 million images to the Pixels websites,
 4   (Broihier Tr. vol. 3, 15:11௅18), Pixels does not encourage or incentivize the
 5   uploading of any particular content, (id. at 12:8௅12). Contributors can upload
 6   whatever images they choose—barring images that incite violence, promote
 7   racism, or contain pornographic material—if they represent and warrant to Pixels
 8   that they own the rights in the uploaded images. (Id. at 17:19௅18:3.) If a
 9   Contributor represents and warrants that he or she has rights in the images
10   uploaded to Pixels, those images instantly appear on the website. (Id. at
11   15:14௅16.) Pixels does not alter any uploaded images, nor is it involved with
12   describing or classifying the images on its website. (Id. at 21:2௅11.) The
13   Contributor is responsible for describing or classifying their images. (Id. at
14   21:12௅21.)
15

16         MPTV argues that Pixels has the right and ability to control the infringing
17   activity because it “controls the Websites, what can be sold on the Websites, and
18   the minimum prices of those items.” (Dkt. 150 [MPTV Closing Brief] at 22.)
19   However, Pixels’ “right and ability to control its system does not equate to the
20   right and ability to control infringing activity.” Io Grp., Inc. v. Veoh Networks,
21   Inc., 586 F. Supp. 2d 1131, 1154 (N.D. Cal. Aug. 27, 2008). The fact that Pixels
22   processes payments, transmits order information to manufacturers, or updates its
23   code to set minimum pricing or add new items, (Broihier Tr. vol. 3, 33:14௅34:22,
24   89:24௅90:3, 96:7௅98:6), shows only that it controls its operations as a service
25   provider, not the infringing activity. Pixels does not encourage the final pricing or
26   product selection set by Contributors, nor is it substantially involved with any
27   individual sale. While Pixels is in contract with the manufacturers who produce
28   the goods sold, (id. at 86:4௅6), Pixels has no control over the employees, materials,

                                                  -8-
Case 2:18-cv-10232-CJC-JEM Document 153 Filed 02/24/21 Page 9 of 10 Page ID #:4259




 1   prices, or products that manufacturers make or how they are labeled or shipped,
 2   (id. at 42:15௅16, 42:23௅43:10, 52:13௅29). Rather, Pixels’ only involvement in a
 3   sales transaction occurs when a Pixels employee inspects a print for pixilation or
 4   cropping issues.3 (Id. at 36:2௅11.) That employee spends only seconds inspecting
 5   “a zoomed-in, very high-resolution view of the top left corner, the top right corner,
 6   the bottom left corner, and bottom right corner of the image that was ordered.” (Id.
 7   at 36:19௅20, 37:16௅20.) These actions do not reflect the “substantial influence on
 8   the activities of users” required to have a right and ability to control the infringing
 9   activity. See UMG Recordings, 718 F.3d at 1030.4
10

11             While the DMCA’s safe harbor does not completely immunize qualified
12   service providers from liability, it does “protect eligible service providers from all
13   monetary and most equitable relief that may arise from copyright liability.” See
14   Corbis Corp., 351 F. Supp. 2d at 1098௅99. Because Pixels qualifies for safe
15   harbor under § 512(c), the only relief available to MVPT is the limited injunctive
16   relief pursuant to § 512(j). Once Pixels received notice of the infringing images
17   through MPTV’s complaint, however, Pixels treated the pleadings as takedown
18   notices and immediately removed the images identified. (Broihier Tr. vol.3,
19   117:23௅119:2.) Accordingly, any injunctive relief to which MPTV would be
20   entitled is now moot.
21

22   //
23

24
     3
         Pixels inspects only images sold as prints, not images printed on items. (Broihier Tr. vol. 3, 68:9௅15.)
25
     4
       Because Pixels does not have the right and ability to control the alleged infringing activity, the Court
26
     need not engage in the “financial benefit analysis” to conclude that Pixels is entitled to the DMCA’s safe
27   harbor protection. See Tur v. YouTube, Inc., 2007 WL 1893635, at *3 (C.D. Cal. June 20, 2007)
     (quoting 17 U.S.C. § 512(c)(1)(B)) (“As the statute makes clear, a provider’s receipt of a financial
28   benefit is only implicated where the provider also ‘has the right and ability to control the infringing
     activity.’”).
                                                           -9-
     Case 2:18-cv-10232-CJC-JEM Document 153 Filed 02/24/21 Page 10 of 10 Page ID
                                      #:4260



 1   V. CONCLUSION
 2

 3         The Court finds in favor of Pixels. Despite the validity of MPTV’s copyright
 4   registrations, MPTV failed to show that Pixels copied original elements from the
 5   copyrighted works through volitional conduct. Additionally, Pixels established that it is
 6   protected by the DMCA safe harbor provision for service providers and any injunctive
 7   relief to which MPTV would be entitled is moot. A judgment consistent with this
 8   memorandum of decision shall issue concurrently herewith.
 9

10      DATED: February 24, 2021
11

12
                                                HON. CORMAC J. CARNEY
13

14                                          UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                -10-
